[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Northland-4, L.L.C. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2018-Ohio-4303.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-4303
 NORTHLAND-4, L.L.C., ET AL., APPELLANTS, v. FRANKLIN COUNTY BOARD
                          OF REVISION ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Northland-4, L.L.C. v. Franklin Cty. Bd. of Revision, Slip
                           Opinion No. 2018-Ohio-4303.]
Taxation—Real-property valuation—Board of Tax Appeals failed to consider
        property owner’s appraisal evidence—Decision of Board of Tax Appeals
        vacated and cause remanded.
     (No. 2017-0043—Submitted July 17, 2018—Decided October 25, 2018.)
              APPEAL from the Board of Tax Appeals, No. 2016-136.
                                 __________________
        Per Curiam.
        {¶ 1} Because the Board of Tax Appeals (“BTA”) did not fully consider the
appraisal evidence presented by the property owner, appellant Northland-4, L.L.C.,
and its tenant, appellant Knowledge Universe Education, L.L.C., we vacate the
decision of the BTA and remand the cause for further proceedings on the authority
                              SUPREME COURT OF OHIO




of Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527, 2017-Ohio-
4415, 83 N.E.3d 916, and Spirit Master Funding IX, L.L.C. v. Cuyahoga Cty. Bd. of
Revision, ___ Ohio St.3d ___, 2018-Ohio-4302, ___ N.E.3d ___. On remand, the
parties shall not be permitted to present new evidence. See Bronx Park S. III
Lancaster, L.L.C. v. Fairfield Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-Ohio-
1589, ___ N.E.3d ___, ¶ 13.
                                                                   Decision vacated
                                                               and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       Vorys, Sater, Seymour & Pease, L.L.P., Karen H. Bauernschmidt, Nicholas
M.J. Ray, and Steven L. Smiseck, for appellants.
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, and Karol C. Fox, for
appellee Gahanna-Jefferson City School District Board of Education.
                               _________________




                                         2